Fish, C. J.
A controversy arising as to the location of the site for a school building, in a school district in which an election has been held and the result thereof declared in favor of local taxation for public school's, must be determined -by the county board of education, with a right of appeal to the State school commissioner and the State board of education; and a court of equity will not entertain jurisdiction of the subject, but will remand the parties to their legal remedy. Meadows v. Board of Education, 136 Ga. 153 (1) (71 S. E. 146); Jarrell v. Davis, 137 Ga. 55 (72 S. E. 417).
(a) Accordingly, where a county board of education had selected a site for a public-school building in such a district at a place which, in the judgment of the board, was the most advantageous place for the location of the site and as near as practicable to the center of the district, and where the board subsequently, upon the advice of the State school commissioner that the board had the power so to do, agreed, upon the application of certain citizens and taxpayers of the district, to reopen 'the matter as to the location of the site, but took no action revoking the selection of the site previously made, and appointed a time when all persons interested might appear before the board and be heard upon the subject; and where by reason of the illness of the president of the board such meeting was not held, and the board thereafter refused to grant a hearing as to the relocation of the site, and the trustees of the district were proceeding to have a school building erected upon the site designated by the board: Held, that under such facts the judge of the superior court did not err in refusing to grant an interlocutory injunction restraining the county board of education, the trustees of *94the school district, and the' county school commissioner from erecting, with funds raised by taxation in the district for such purpose, a public-school building upon the site selected by the board.
April 11, 1912.
Petition for injunction. Before Judge Edwards. Douglas superior court. July 21, 1911.
J. 8. James, for plaintiffs. W. T. Roberts, for defendants.

Judgment affirmed.


All the Justices concur.